DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed.
The invention is directed to a wireless communication device and a wireless communication method of subjecting a radio signal to spatial multiplex transmission by using orbital angular momentum of an electromagnetic wave. Each of the independent claims 1 and 6 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A wireless communication device comprising: a plurality of antenna elements; a modulation unit modulating signals including data in a plurality of first orbital angular momentum (OAM) modes, where the plurality of first orbital angular momentum (OAM) modes are real values different from each other and intervals between each of the real values is less than one; a calculation unit calculating factors indicating weights corresponding to each of the signals in the plurality of first OAM modes modulated by the modulation unit for each of the plurality of antenna elements, based on information indicating a wireless environment of a counter wireless communication device that is a transmission destination of the data; and a transmission processing unit multiplexing each of the signals in the plurality of first OAM modes for 
	Regarding claim 6, A wireless communication method for a wireless communication device including a plurality of antenna elements, the wireless communication method comprising: modulating signals including data in a plurality of first OAM modes, where the plurality of first orbital angular momentum (OAM) modes are real values different from each other and intervals between each of the real values is less than one; calculating factors indicating weights corresponding to each of the modulated signals in the plurality of first OAM modes for each of the plurality of antenna elements, based on information indicating a wireless environment of a counter wireless communication device that is a transmission destination of the data; and multiplexing each of the signals in the plurality of first OAM modes for each of the plurality of antenna elements by using the factors, and outputting the signals obtained through multiplexing for each of the plurality of antenna elements to each of the plurality of antenna elements. 
	Therefore, the independent claim 1, together with their respective dependent claims, and the independent 6 are allowed for the reason given above. 
	The closet prior art Kadachi et al. (US 2019/0020434 A1) discloses a transmission device, a reception device, and a communication method capable of performing modulation/demodulation by selecting an OAM propagation mode in a system which performs communication using wireless signals having a plurality of OAM propagation modes.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/10/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473